DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, 9, 11, and 30-31 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fayolle et al. (US 2017/0322430 A1).

Concerning claim 1, Fayolle et al. (hereinafter Fayolle) teaches a method comprising:
obtaining a first three-dimensional (3D) line passing a center of a person's eye that is gazing at a point in a 3D space (fig. 5: one of the two straight lines joining the entrance pupil of each image-capturing apparatus 120; ¶0266), based on a first relative orientation of the eye with respect to a first imaging sensor (¶0176; ¶0259: “…two light sources 110 and two image-capturing apparatuses 120 the positions and orientations of which are known in the mean plane of the rims 411”; fig. 5: imaging-capturing apparatus 120) and a first relative position of a pupil or limbus of the eye with respect to the first imaging sensor (fig. 5: pupil P; ¶0176; ¶0266); 
obtaining a second 3D line passing the center of the eye (fig. 5: a second one of the two straight lines joining the entrance pupil of each image-capturing apparatus 120; ¶0266); and 
determining a relative position of the center of the eye with respect to the first imaging sensor, based on the first 3D line and the second 3D line (¶0266: “…to determine the three-dimensional position of the center E of the curvature of the cornea of the eye O1…”).

Concerning claim 3, Fayolle teaches the method of claim 1, further comprising obtaining the first relative orientation of the eye with respect to the first imaging sensor based on a second relative orientation of the eye with respect to a second imaging sensor and based on a relative orientation of the first imaging sensor with respect to the second imaging sensor (fig. 5; ¶0259; ¶0266: the first relative orientation of the eye is obtained with respect to the first imaging sensor (e.g., a first one of image-capturing apparatus 120) based on a second relative orientation of the eye with respect to a second imaging sensor (e.g., a second one of image-capturing apparatus 120) and based on a relative orientation of the first imaging sensor with respect to the second imaging sensor (the positions and orientations of imaging-capturing apparatus 120 are known)).

Concerning claim 9, Fayolle teaches a method comprising:
 obtaining an image of a pupil or limbus of a person's eye by an imaging sensor (¶0052; ¶0275; ¶0285); 
determining a relative orientation of the eye with respect to the imaging sensor based on the image (¶0053; ¶0055; ¶0061; ¶00268; ¶0275); 
adjusting the relative orientation of the eye with respect to the first imaging sensor based on a result of calibration (¶0243).

Concerning claim 11, Fayolle further teaches the method of claim 9, wherein determining the relative orientation is further based on a relative position of a center of the eye with respect to the imaging sensor (¶0275).

Claim 30 is the corresponding computer program product to the method of claim 1 and is rejected under the same rationale.

Claim 31 is the corresponding computer program product to the method of claim 9 and is rejected under the same rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Fayolle et al. (US 2017/0322430 A1).

Concerning claim 2, Fayolle teaches the method of claim 1 in an embodiment. In a second embodiment, Fayolle teaches the method of claim 1, further comprising obtaining the first relative position of the pupil or limbus with respect to the first imaging sensor based on an image of the pupil or limbus obtained by the first imaging sensor (¶¶0268-0275: determining the gaze direction without the use of corneal reflections). Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed 

Concerning claim 4, Fayolle teaches the method of claim 3 in an embodiment. In a second embodiment, Fayolle teaches the method of claim 3, further comprising obtaining the second relative orientation of the eye with respect to the second imaging sensor based on an image of the point obtained by the second imaging sensor (¶0197: wherein the second imaging sensor may be one or more video cameras are turned away from the wearer so as to capture images of his environment. Based on this camera, the eye-head behavior, the postures and movements of the wearer are thus more precisely determined). Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the embodiments of Fayolle in order to determine the gazing direction of an observer.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see pages 7-9 of the remarks, filed 10/25/2021, with respect to rejection of claims 9, 11, and 31 under 35 U.S.C. § 102 have been fully considered and are 
Applicant’s arguments, see pages 9-11 of the remarks, filed 10/25/2021, with respect to rejection of claims 1-4, 10, and 30 under 35 U.S.C. § 103 have been fully considered and are persuasive. Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Fayolle et al. above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ANDERSON II whose telephone number is (571)270-1444. The examiner can normally be reached Monday - Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN PENDLETON can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James M Anderson II/Primary Examiner, Art Unit 2425